Citation Nr: 0533564	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  01-03 305	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD); and, if so, entitlement to service 
connection for PTSD.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

3.  Entitlement to a compensable rating for hyperopia and 
residuals of a corneal injury characterized by occasional 
pain.

REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel







INTRODUCTION

The veteran served on active duty in the military from 
February 1970 to February 1974, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
which denied the veteran's claims for service connection for 
PTSD and for a compensable rating for an eye condition.  
(Note:  The RO did not address whether new and material 
evidence had been received to reopen his claim for service 
connection for PTSD, which had previously been denied by the 
RO in January 1996).  The RO granted his claim for bilateral 
hearing loss and assigned an initial 0 percent (i.e., 
noncompensable) rating.  He is appealing for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals his initial rating, VA must 
consider whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

Unfortunately, however, because further development of the 
evidence is needed before the Board can make a decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.







REMAND

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The VCAA and implementing regulations were enacted 
during the pendency of this appeal, but insufficient steps 
were taken by the RO to comply with this law.  In particular, 
the VCAA requires that VA provide notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Such notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided VCAA notice in May and October 
2005 regarding several other pending claims, but not the 
specific claims currently at issue on appeal.  So a remand is 
unfortunately required to ensure the veteran is provided with 
the requisite VCAA notice regarding these particular claims.



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
their implementing regulations, 
especially 38 C.F.R. § 3.159(b) and 
(c)(2), are fully complied with and 
satisfied.

VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini 
II, 18 Vet. App. at 120-121.  This new 
"fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

**NOTE:  VCAA notice must include the 
evidence necessary to reopen his claim 
for service connection for PTSD (i.e., 
the definition of new and material 
evidence prior to the August 29, 2001 
amendments - see 38 C.F.R. § 3.156 
(2001)); and the evidence necessary to 
establish higher ratings for his eye 
condition and bilateral hearing loss.




2.  Review the claims file.  If any 
development is incomplete, take 
corrective action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

